Application for writ of mandate.
The petition alleges that the defendants, acting as the board of police commissioners of the city and county of San Francisco, did on or about the twelfth day of June, 1893, dismiss the plaintiff from his position of patrolman of the police force of the city and county of San Francisco. The petition for the writ was filed March 6, 1902.
In the case of Jones v. Board of Police Commissioners,141 Cal. 96, [74 P. 696], an action similar to the present, it was held that the cause of action was barred by subdivision 1 of section 338 of the Code of Civil Procedure, and also by section 343 of the Code of Civil Procedure. That case was followed and approved by this court in Farrell v. Board ofPolice Commissioners, filed May 24, 1905, ante, p. 5, [81 P. 674].
Under the authority of these cases the judgment in this case is reversed.
Harrison, P. J., and Hall, J., concurred. *Page 609